SA DH Ww BB W bw

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 2:19-cv-00937-RSL Document12 Filed 03/03/20 Page 1 of 3

HONORABLE ROBERT S. LASNIK

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
MICHAEL TARABOCHIA, NO. 2:19-cv-00937 RSL
Plaintiffs,
STIPULATION AND ORDER OF
V. DISMISSAL

OCEAN BEAUTY SEAFOODS, LLC, a
foreign limited liability company; and
BRISTOL BAY ICE LLC, an Alaskan limited
liability company,

Defendants.

 

 

 

 

STIPULATION
IT IS HEREBY STIPULATED in accordance with FRCP 41(a), by and between Plaintiff
Michalael Tarabochia, by and through his attorney, John G. Young, and Defendants Ocean
Beauty Seafoods, LLC and Bristol Bay Ice LLC, by and through their attorney Donald K.
McLean, that all claims that were in fact, or could have been, asserted in this action have been
resolved, and that the action and all claims shall be dismissed with prejudice and without an
award of costs or attorneys’ fees to any party.

STIPULATION AND ORDER OF DISMISSAL- 1 Williams, Kastner & Gibbs PLLC

601 Union Street, Suite 4100
Seattle, Washington 98101-2380
(206) 628-6600

7033861.1

 
-_

sa DA WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Case 2:19-cv-00937-RSL Document12 Filed 03/03/20 Page 2 of 3

DATED this 28th day of February, 2020.

/s/ John G. Young

John G. Young, WSBA #12890
Williams Kastner & Gibbs, PLLC
601 Union Street, Suite 4100

Seattle, WA 98101-2380

Telephone: (206) 628-6600

Email: jyoung@williamskastner.com

Attorneys for Plaintiff
Michael Tarabochia

/s/ Donald K. McLean

Donald K. McLean, WSBA #24158
Bauer Moynihan & Johnson LLP:
2101 Fourth Ave., Suite 2400
Seattle, WA 98121

Telephone: (206) 443-3400

Email: dkmclean@bmjlaw.com

Attorney for Defendants
Ocean Beauty Seafood and Bristol Bay Ice, LLC

ORDER
The Court finding that the above Stipulation is sufficient, it is hereby ORDERED
pursuant to FRCP 41(a) that this action and all claims asserted in it are dismissed with prejudice

and without an award of costs or attorneys’ fees to either party.

+t
DATED this lo day of March, 2020.

MAS Lark
JUDGE ROBERT S. LASNIK

STIPULATION AND ORDER OF DISMISSAL- 2 Williams, Kastner & Gibbs PLLC
601 Union Street, Suite 4100
Seattle, Washington 98101-2380
(206) 628-6600

 

7033861.1

 
& Ww bd

oO *S& SS DA WA

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Case 2:19-cv-00937-RSL Document 12 Filed 03/03/20 Page 3 of 3

Presented by:

/s/ John G. Young

John G. Young, WSBA #12890
Williams Kastner & Gibbs, PLLC
601 Union Street, Suite 4100

Seattle, WA 98101-2380

Telephone: (206) 628-6600

Email: jyoung@williamskastner.com

Attorneys for Plaintiff
Michael Tarabochia

/s/ Donald K. McLean

Donald K. McLean, WSBA #24158
Bauer Moynihan & Johnson LLP:
2101 Fourth Ave., Suite 2400
Seattle, WA 98121

Telephone: (206) 443-3400

Email: dkmclean@bmjlaw.com

Attorney for Defendants
Ocean Beauty Seafood and Bristol Bay Ice, LLC

STIPULATION AND ORDER OF DISMISSAL- 3

7033861.1

Williams, Kastner & Gibbs PLLC
601 Union Street, Suite 4100
Seattle, Washington 98101-2380
(206) 628-6600

 
